DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a second portion" in line 11.  There is an antecedent basis issue for this limitation in the claim since a second portion has already been cited. Changing “a” to the –the—would overcome this rejection. Claims 13 – 15 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 9 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0245482 (hereinafter Jenkins).
Regarding claim 1, Jenkins discloses a device (100) to contain water within a bath tub (189), the device comprising: a first portion (111, 121) of a shower curtain (105); a second portion (112, 122) of the shower curtain; and connectors (130, 760), wherein the connectors connect the first portion of the shower curtain and the second portion of the shower curtain (par. 38), the connectors are configured to hang over and be supported by a shower rod (180) so that the first portion of the shower curtain may be in contact with a first side (891) of a wall of the bathtub and the second portion of the shower curtain may be in contact with a second side (893) of the wall of the bathtub, and the second portion of the shower curtain, in contact with the wall of the bath tub, contains water from a shower head within the bath tub (par. 27).
Regarding claim 2, Jenkins discloses wherein the first portion (111, 121), the second portion (112, 122), and the connectors (760) are all the same material (par. 23, ln. 3 – 5).
Regarding claim 3, Jenkins discloses wherein the material is waterproof (par. 43, ln. 1 – 7).
Regarding claim 4, Jenkins discloses wherein the material is plastic (par. 43, ln. 1 - 5).
Regarding claim 5, Jenkins discloses wherein the material of the shower curtain defines holes (465) in the shower curtain and the material of the shower curtain around the holes form the connectors (760) (par. 38 – 39).
Regarding claim 6, Jenkins discloses wherein the holes (465) are rectangular (fig. 4A, 4B).
Regarding claim 7, Jenkins discloses the first portion is a first material (for example fabric), the second portion is a second material (for example plastic), and the connectors (130) are a third material (for example VELCRO) (par. 43).
Regarding claim 9, the connectors (760) are permanently attached to the first portion and the second portion (par. 43; fig. 4A, 4B, 7).
Regarding claim 10, the connectors (130) are removable and reattachable to the first portion and the second portion (par. 29).
Regarding claim 11, the first portion, the second portion, and the connectors include fasteners (130) (par. 29).
Regarding claim 12, Jenkins discloses a system to contain water within a bath tub (par. 22), the system comprising: the bathtub (189); a shower head (faucet, shower, spray type nozzle, par. 22, ln. 3 – 4); a shower rod (180), and a shower curtain (105), wherein the shower curtain comprises: 11Attorney Docket NumberM-8758.001 USa first portion (111, 121); a second portion (112, 122); and connectors (130, 760), wherein the connectors connect the first portion of the shower curtain and the second portion of the shower curtain, the connectors are configured to hang over and be supported by the shower rod so that the first portion of the shower curtain may be in contact with a first side (891) of a wall of the bathtub and a second portion of the shower curtain may be in contact with a second side (893) of the wall of the bathtub, and the second portion of the shower 
Regarding claim 13, Jenkins discloses wherein the first portion (111, 121), the second portion (112, 122), and the connectors (760) are all the same material (par. 23, ln. 3 – 5).
Regarding claim 14, Jenkins discloses wherein the material of the shower curtain defines holes (465) in the shower curtain and the material of the shower curtain around the holes form the connectors (760) (par. 38 – 39).
Regarding claim 15, Jenkins discloses the connectors (130) are removable and reattachable to the first portion and the second portion (par. 29).
Regarding claim 16, Jenkins discloses a method to contain water within a bathtub (189), the method comprising pulling a shower curtain (105) over a shower rod (180), aligning the shower curtain so that connectors (130, 760) of the shower curtain are in contact with the shower rod (180), wherein the connectors (130, 760) connect a first portion (111, 121) of the shower curtain and a second portion (112, 122) of the shower curtain, contacting the first portion of the shower curtain with a first side (891) of a wall of a tub and contacting the second portion of the shower curtain with a second side (893) of the wall of the bath tub to contain water from a shower head within the bathtub (par. 27 – 28).
Regarding claim 17, Jenkins discloses wherein the first portion (111, 121), the second portion (112, 122), and the connectors (760) are all the same material (par. 23, ln. 3 – 5).
Regarding claim 18, Jenkins discloses wherein the material of the shower curtain defines holes (465) in the shower curtain and the material of the shower curtain around the holes form the connectors (760) (par. 38 – 39).
Regarding claim 19, Jenkins discloses the connectors (130) are removable and reattachable to the first portion and the second portion (par. 29).
Regarding claim 20, Jenkins discloses the first portion, the second portion, and the connectors include fasteners (130) (par. 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of US Patent 9,788,692 (hereinafter Chenoweth).
Regarding claim 8, Jenkins shows all in the instant invention as claimed as set forth above but fails to show magnets at a base of the first portion and at a base of the second portion. Attention is turned to Chenoweth which shows including magnets (58) at the bases of first and second portions of a shower curtain to prevent movement of the curtain during showering as well as assist in maintaining a desired position such as being open or closed (col. 15, ln. 27 – 48). It would have been obvious to one having ordinary skill in the art before the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,041,454 shows an unclaimed feature of a connector (44) using hook and loop fastener for removably and detachably coupling with a first portion and a second portion of a shower curtain (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754